         Case 2:18-bk-10443-BR                Doc 818 Filed 02/05/20 Entered 02/05/20 14:50:30                            Desc
                                               Main Document     Page 1 of 1
                                            Office of the United States Trustee
                        In re: Eclipse Berry Farms, LLC,                        Post-Confirmation Status
                        et al.                                                          Report
                                                  Debtors
                        Chapter 11 Case No:                                 Quarter Ending:
                        2:18-bk-10443-BR                                    Dec. 31, 2019


 DAVID L. NEALE (SBN 141225)                                            DAVID L. NEALE (SBN 141225)
 J.P. FRITZ (SBN 245240)                                                J.P. FRITZ (SBN 245240)
 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                              LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 10250 Constellation Boulevard, Suite 1700                              10250 Constellation Boulevard, Suite 1700
 Los Angeles, California 90067                                          Los Angeles, California 90067
 Telephone: (310) 229-1234                                              Telephone: (310) 229-1234
 Facsimile: (310) 229-1244                                              Facsimile: (310) 229-1244
 Email: rb@lnbyb.com; jpf@lnbyb.com                                     Email: rb@lnbyb.com; jpf@lnbyb.com


 Date Order was entered confirming plan             October 3, 2018

 Disbursing Agent (if any) (Please print)           Province, Inc. (and, for limited disbursements, the Debtors)


 SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

 Disbursements made under the plan                  $869,852.14

 Other Disbursements                                $60,244.90

                           Total Disbursements      $930,097.04


 Projected date of final decree                     Unknown at this time

 What needs to be achieved before a final
 decree will be sought? (Attach a separate sheet
 if necessary)


 Narrative of events which impact upon the          None.
 ability to perform under the reorganization plan
 or other significant events that have occurred
 during the reporting period (Attach a separate
 sheet if necessary)


 Date last U. S. Trustee fee paid                   10/30/19

 Amount Paid                                        $1,625.00

I declare under penalty of perjury that the information contained in the document is true, complete and correct.

                                                                        /s/ John-Patrick M. Fritz

 Date: 01/05/2020                                                       Signature of person responsible for this report
This report is to be filed with the U.S. Trustee quarterly until a final decree is entered. This report
is for U.S. Trustee purposes only. You may be required to file additional reports with the
Bankruptcy Court.


Revised December 2001               POST-CONFIRMATION STATUS REPORT (Page 1 of 1)                                            USTLA-7
